Citation Nr: 0725179	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-24 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an eye condition, 
claimed as impaired vision.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus.  

3.  Entitlement to service connection for hyperlipidemia, to 
include as secondary to service connected diabetes mellitus.  

4.  Entitlement to service connection for degenerative disc 
disease of the back.  

5.  Entitlement to service connection for degenerative joint 
disease of the knees.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to May 
1967 and from April 1981 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, denied service 
connection for diabetes mellitus, impaired vision, 
hypertension, hyperlipidemia, degenerative disc disease, and 
degenerative joint disease of the knees.  

An April 2007 rating decision subsequently granted service 
connection for diabetes mellitus.  This grant of service 
connection constitutes a full grant of the benefit sought on 
appeal and this issue is no longer in appellate status.  

The issues of entitlement to service connection for 
hypertension and hyperlipidemia, to include as secondary to 
service connected diabetes mellitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  A chronic acquired disorder of either eye was not present 
in service and no current acquired disorder of either eye is 
etiologically related to service.

2.  Degenerative disc disease of the back was not present in 
service, and is not otherwise etiologically related to 
service.

3.  Degenerative joint disease of the knees was not present 
in service or within one year of the veteran's discharge from 
service, and is not otherwise etiologically related to 
service.


CONCLUSIONS OF LAW

1.  An eye condition, claimed as impaired vision was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Degenerative disc disease of the back was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1137 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Degenerative joint disease of the knees was not incurred 
in or aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, in 
correspondence dated in April 2002, prior to the initial 
adjudication of the claims, the RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  
Although VA has not specifically requested him to submit any 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in her 
possession.  38 C.F.R. § 3.159(b)(1) (2006)

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, in a March 2006 letter, the RO 
furnished the veteran with remedial notice of how VA 
determines a disability rating and effective date and the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities on appeal.  

In addition, the Board notes that the RO provided the veteran 
with a copy of the January 2003 rating decision, May 2004 
Statement of the Case (SOC), and May 2007 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach the 
decisions.  The SOC and SSOC provided the veteran with notice 
of all the laws and regulations pertinent to his claims, 
including the law and implementing regulations of the VCAA.  
The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO also 
obtained VA treatment records identified by the veteran.  The 
Board acknowledges that the veteran has not been afforded a 
VA examination in response to these claims but has determined 
that no such examination is required in this case because the 
medical evidence currently of record is sufficient to decide 
the claims and there is no reasonable possibility that such 
an examination would result in evidence to substantiate the 
claims.  No acquired chronic eye disorder subject to service 
connection or chronic low back and bilateral knee disorder is 
shown in service or until many years thereafter.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Degenerative Disc Disease of Back and Degenerative Joint 
Disease of Knees

According to a May 2007 statement from the veteran's 
representative, the veteran contends that he injured his back 
on board a ship during service.  As for his knees, the 
veteran has not set forth any contentions.  

VA treatment records show that the veteran is currently 
diagnosed with chronic back and bilateral knee disorders.  
Specifically, a September 2005 record notes that a magnetic 
resonance image (MRI) study of the back revealed degenerative 
disc disease and that the veteran had osteoarthritis of the 
knees.  A December 2006 record noted further a history of 
left knee replacement in August 2006, performed by a private 
physician.  A review of the service medical records, however, 
shows no complaints or findings referable to the knees during 
service.  While an August 1982 service medical record shows 
that the veteran reported a positive history of two episodes 
of acute severe low back strain during a cardio work up, the 
veteran denied at that time the existence of a residual 
chronic low back problem.  The service medical records do not 
document two episodes of low back strain or any complaints or 
findings referable to the back during the veteran's military 
service.  The veteran's March 1983 discharge examination 
report [Medical Evaluation Board] was negative.  Rather, 
chronic back and bilateral knee disorders are not shown until 
many years after the veteran's discharge from service.  There 
is also no competent medical evidence of record that 
otherwise shows that the currently diagnosed back and 
bilateral knee disorders are etiologically related to the 
veteran's military service. 

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his military service, is limited to 
the veteran's own statements.  This is not competent evidence 
of a nexus between the claimed disabilities and the veteran's 
active service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that 
service connection is not warranted for degenerative disc 
disease of the back and degenerative joint disease of the 
knees.  

Eye Condition, Claimed as Impaired Vision  

An April 2002 VA treatment record noted that the veteran was 
currently diagnosed with congenital cataracts of the eyes and 
refractive error although it was also noted that his visual 
acuity was excellent.  A February 2004 record continued to 
note that the veteran had congenital cataracts with good 
vision but also noted that he had "CHA" [compound 
hypermetropic astigmatism] with presbyopia.

The Board notes that congenital or development defects are 
not diseases or injuries for VA compensation purposes.  38 
C.F.R. § 3.303(c)(2006).  VA regulations stipulate that, in 
the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including presbyopia and myopia, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2006); VA 
Manual M21-1, Part VI, Subchapter II, para. 11.07.  The 
service medical records show that the veteran did not sustain 
a superimposed disease or injury to his eyes during service.  
Numerous service eye examinations showed visual acuity of 
20/20 or better in both eyes.  Accordingly, service 
connection for an eye condition, claimed as impaired vision 
is not warranted.  

Equipoise Rule

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against all of 
the above claims.


ORDER

Service connection for an eye condition, claimed as impaired 
vision is denied. 

Service connection for degenerative disc disease of the back 
is denied.

Service connection for degenerative joint disease of the 
knees is denied. 






REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In his March 2002 claim, the veteran asserted that 
hypertension and hyperlipidemia were secondary to diabetes.  
In a May 2007 statement the veteran's representative 
indicated that the veteran also felt that his hypertension 
was directly related to service, as he had hypertension in 
service and left service on medication for hypertension.  

The RO sent the veteran a VCAA letter in April 2002, which 
provided notice of the information and evidence required to 
establish entitlement to service connection on a direct 
basis, however, this letter failed to inform the veteran of 
the information and evidence required to establish service 
connection as secondary to service connected disability.  

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

On remand, the veteran should be furnished VCAA notice 
regarding the information and evidence necessary to establish 
service connection for hyperlipidemia and hypertension as 
secondary to service connected diabetes mellitus.  

The medical evidence of record shows that the veteran is 
currently diagnosed with hypertension and hyperlipidemia.  
The service medical records show extensive treatment for 
coronary artery disease for which service connection has been 
established.  During a February/March 1982 hospitalization in 
connection with the veteran's coronary artery disease, some 
elevated blood pressure readings (120/90, 135/95) are 
documented.  In addition, a June 1982 service letter noted 
that the veteran had a blood pressure reading of 170/100.  
Records of the aforementioned hospitalization as well as a 
May 1982 record note that a risk factor for the veteran's 
coronary artery disease/arteriosclerotic cardiovascular 
disease was his elevated cholesterol.  Thus, the Board finds 
that the veteran should be afforded a VA examination and a 
medical opinion should be obtained that addresses the medical 
question of whether the claimed disabilities are related to 
any elevated blood pressure readings and cholesterol levels 
documented in service or service connected disability.  See 
38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a VCAA notice 
letter in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
specifically informing him of the 
information and evidence required to 
substantiate claims of entitlement to 
service connection for hyperlipidemia and 
hypertension as secondary to service 
connected diabetes mellitus.  

2.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the etiology of the 
veteran's claimed hyperlipidemia and 
hypertension.  Any indicated studies 
should be performed, and the claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should provide an opinion with respect to 
each currently present hyperlipidemia 
disorder and hypertension disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by 
service-connected disability, to include 
diabetes mellitus.  The rationale for 
each opinion expressed must also be 
provided.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
TANYA A. SMITH
Acing Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


